The parties will be designated here as they were in the trial court. Plaintiff sued defendants in the court below upon a promissory noee in the sum of $300. Judgment was rendered by default against all defendants, except S. P. Bennett, who filed an answer consisting of a general denial. Plaintiff filed a motion for judgment on the pleadings, which was by the court sustained. From the judgment thus rendered, defendant Bennett prosecutes error.
It appears from the petition in error and motion to dismiss that there is no merit in the appeal; that same is frivolous, and prosecuted for delay. It was said by this court in the case of Skirvin v. Bass Furniture   C. Co., 43 Okla. 440,143 P. 190:
"Where, upon the examination of the petition in error and the *Page 327 
motion to dismiss, it is clearly disclosed that the appeal is manifestly frivolous and without merit, the appeal will be dismissed."
Skirvin v. Goldstein, 40 Okla. 315, 137 P. 1176.
Following the rule laid down in the cases supra, this cause should be dismissed; and it is so ordered.
All the Justices concur.